Citation Nr: 0739577	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for service connected 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2007 for further development.  

The veteran presented testimony at a Board hearing in 
November 2006.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDING OF FACT

The veteran's hearing acuity is Level I in the right ear and 
Level IV in the left ear.   


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in September 2005.  In October 2005, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of the duties of the parties with 
regard to obtaining evidence, and the need for the claimant 
to submit any evidence in his possession that pertains to the 
claim.  The Board acknowledges that the October 2005 letter 
was sent to the veteran in connection with his claim of 
service connection, whereas the issue now on appeal involves 
the veteran's contention that a compensable rating is 
warranted.  Since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in October 2005), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).   

The Dingess case also held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Moreover, the RO sent the veteran with April 2007 and August 
2007 correspondences that fully complied with Dingess.  The 
issue on appeal was readjudicated by the RO after such 
Dingess notice.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and reports of VA 
examinations dated February 2006 and August 2007.  There is 
no indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Increased Rating

The veteran stated at his Board hearing that his hearing loss 
disability prevents him from understanding conversations when 
there are a lot of people in the room.  It also means that he 
had to listen to the TV and radio at higher volumes.  He has 
an amplifying device on the telephone; but often time he 
still has to have people repeat themselves.  His wife 
testified that the last time he went to the doctor's office, 
the doctor told him that he should wear hearing aids because 
the doctor couldn't deal with him.  

The Board notes that disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.



The relevant evidence includes reports of two VA audiological 
examinations dated February 2006 and August 2007; and private 
examinations dated February 1999 and November 1999.  Pure 
thresholds levels at 1000 hertz, 2000 hertz, 3000 hertz, and 
4000 hertz and speech recognition scores were measured as 
follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
February 1999	  5  15   X  50   23     96		10  30   X  
70   37     96
November 1999	15  25   X  40   27     84		20  35  65  
65   46     92
February 2006	15  20  50  60   36     88		15  55  70  
70   53     84
August 2007		20  25  50  60   39     92		20  65  
80  75   60     76

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's February 1999 audiological examination; the 
results yield a numerical designation of I for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's November 1999 audiological examination; the 
results yield a numerical designation of II for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's February 2006 audiological examination; the 
results yield a numerical designation of II for the right ear 
and a numerical designation of II for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's August 2007 audiological examination; the 
results yield a numerical designation of I for the right ear 
and a numerical designation of IV for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Accordingly, the Board can only conclude that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


